Exhibit 10.5

[Execution Version]

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

Dated as of

May 22, 2013

Among

JPMORGAN CHASE BANK, N.A.,

as Representative with respect to the ABL Credit Agreement,

GOLDMAN SACHS BANK USA,

as Representative with respect to the Term Loan Agreement,

J.C. PENNEY CORPORATION, INC.

and

THE OTHER GRANTORS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

SECTION 1. Definitions; Other Interpretive Provisions

     2   

1.1 Definitions

     2   

SECTION 2. Lien Priorities

     9   

2.1 Subordination of Liens

     9   

2.2 Nature of Obligations

     10   

2.3 Agreements Regarding Actions to Perfect Liens

     10   

2.4 No New Liens

     11   

SECTION 3. Enforcement Rights

     11   

3.1 Exclusive Enforcement

     11   

3.2 Standstill and Waivers

     13   

3.3 Judgment Creditors

     14   

3.4 Cooperation

     14   

3.5 No Additional Rights for the Grantors Hereunder

     14   

3.6 Actions Upon Breach

     14    SECTION 4. Application of Proceeds of Common Collateral; Dispositions
and Releases of Common Collateral; Inspection and Insurance      15   

4.1 Application of Proceeds; Turnover Provisions

     15   

4.2 Releases of Lien

     15   

4.3 Inspection Rights and Insurance

     16   

4.4 Tracing and Allocation of Proceeds

     17   

SECTION 5. Insolvency Proceedings

     17   

5.1 Filing of Motions

     17   

5.2 Financing Matters

     17   

5.3 Relief From the Automatic Stay

     18   

5.4 Adequate Protection

     18   

5.5 Avoidance Issues

     20   

5.6 Asset Dispositions in an Insolvency Proceeding

     20   

5.7 Separate Grants of Security and Separate Classification

     20   

5.8 Plans of Reorganization

     21   

5.9 No Waiver of Rights of First Priority Secured Parties

     21   

5.10 Effectiveness in Insolvency Proceedings

     21   

SECTION 6. Matters Relating to Loan Documents

     22   

6.1 General

     22   

6.2 Restrictions on Refinancings

     22   

SECTION 7. Cooperation with Respect to ABL Priority Collateral

     23   

7.1 Consent to License to Use Intellectual Property

     23   

7.2 Access to Information

     23   

7.3 Access to Property to Process and Sell Inventory

     23   

7.4 Grantor Consent

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8. Reliance; Waivers; etc.

     25   

8.1 Reliance

     25   

8.2 No Warranties or Liability

     25   

8.3 No Waivers

     26   

SECTION 9. Obligations Unconditional

     26    SECTION 10. Additional ABL Secured Obligations and Term Loan Secured
Obligations; Certain Reclassifications of Term Loan Secured Obligations      26
  

SECTION 11. Miscellaneous

     27   

11.1 Conflicts

     27   

11.2 Continuing Nature of Provisions

     27   

11.3 Amendments; Waivers

     27   

11.4 Information Concerning Financial Condition of the Borrower and the other
Grantors

     28   

11.5 Applicable Law

     28   

11.6 Jurisdiction; Consent to Service of Process; Process Agent

     28   

11.7 Notices

     29   

11.8 Successors and Assigns

     29   

11.9 Headings

     29   

11.10 Severability

     29   

11.11 Counterparts; Integration; Effectiveness

     29   

11.12 Waiver of Jury Trial

     29   

11.13 Additional Grantors

     30   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT (this “Agreement”), dated as
of May 22, 2013, among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Representative
with respect to the ABL Credit Agreement, GOLDMAN SACHS BANK USA (“GS Bank”), as
Representative with respect to Term Loan Agreement, J.C. PENNEY CORPORATION,
INC. (the “Borrower”), and each of the other Grantors party hereto.

WHEREAS, J.C. Penney Company, Inc. (“Holdings”), the Borrower, certain
subsidiaries of the Borrower, JPMorgan, as administrative agent (the “ABL
Agent”) and the lenders party thereto are parties to that certain Amended and
Restated Credit Agreement, dated as of January 27, 2012 (as amended and restated
as of February 8, 2013 and as further amended on or prior to the date hereof,
the “ABL Credit Agreement”), pursuant to which such lenders have made and have
agreed to make loans and extend other financial accommodations to the Borrower;
and

WHEREAS, Holdings, the Borrower, certain subsidiaries of the Borrower, GS Bank,
as administrative agent, (the “Term Loan Agent”) and the lenders party thereto
are parties to that certain Credit and Guaranty Agreement, dated as of May 22,
2013 (the “Term Loan Agreement”), pursuant to which such lenders have agreed to
make loans to the Borrower; and

WHEREAS, the Grantors and the ABL Agent are parties to that certain Amended and
Restated Guarantee and Security Agreement, dated as of January 27, 2012 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified, the “ABL Security Agreement”), pursuant to which such Grantors have
granted Liens on certain of their assets securing the ABL Secured Obligations;
and

WHEREAS, the Grantors and Term Loan Agent are parties to that certain Pledge and
Agreement, dated as of May 22, 2013 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified, the “Term Loan
Security Agreement”), pursuant to which such Grantors and certain of their
Subsidiaries have granted Liens on certain of their assets securing the Term
Loan Secured Obligations; and

WHEREAS, the Term Loans constitute both Permitted First-Lien Indebtedness and
Permitted Second-Lien Indebtedness (each under and as defined in the ABL Credit
Agreement) and, as such, the Term Loans are required by the ABL Credit Agreement
to be subject to both an Intercreditor Agreement and Collateral Cooperation
Agreement (each as defined in the ABL Credit Agreement) (the “Specified
Permitted Second-Lien Indebtedness Requirements”); and

WHEREAS, it is the desire of the parties hereto to enter into this Agreement to
satisfy the Specified Permitted Second-Lien Indebtedness Requirements and to set
forth their respective rights and priorities with respect to the Common
Collateral;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions; Other Interpretive Provisions.

1.1 Definitions.

The following terms, as used herein (including the foregoing recitals), have the
following meanings:

“ABL Agent” has the meaning set forth in the first WHEREAS clause of this
Agreement; provided that the term “ABL Agent” shall also mean the Representative
for the holders of any indebtedness outstanding under any Replacement ABL Credit
Agreement then extant.

“ABL Credit Agreement” has the meaning set forth in the first WHEREAS clause of
this Agreement; provided that the term “ABL Credit Agreement” shall also include
any Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“ABL Loan Documents” means (i) the “Loan Documents” as defined in the ABL Credit
Agreement or (ii) the “Loan Documents” (or comparable term) as defined in any
Replacement ABL Credit Agreement, as the case may be.

“ABL Priority Collateral” means any and all present and future right, title and
interest of the Grantors in and to the following, whether now owned or hereafter
acquired, existing or arising, and wherever located: (i) all Accounts (other
than Accounts that are the identifiable proceeds of the sale or other
disposition of Term Loan Exclusive Collateral); (ii) all Deposit Accounts and
all cash credited thereto, including, without limitation, the Concentration
Account and the Control Accounts and all cash credited thereto (other than any
Deposit Account that contains solely the identifiable cash proceeds of property
that was Term Loan Exclusive Collateral when such cash proceeds arose);
(iii) all Inventory; (iv) all Payment Intangibles; (v) all Securities Accounts
and all cash, securities and other financial assets credited thereto on which
Liens are granted (or purported to be granted) to secure the ABL Secured
Obligations to the extent required by Section 5.16 of the ABL Credit Agreement
as in effect on the date hereof (or any substantially equivalent provision under
any Replacement ABL Credit Agreement) (other than any Securities Account that
contains solely the identifiable proceeds of property that was Term Loan
Exclusive Collateral when such proceeds arose); (vi) all books and records
pertaining to any and/or all of the items set forth in clauses (i) – (v) above
and (vii) below; and (vii) to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all supporting obligations
given by any Person with respect to the foregoing. Terms used in the foregoing
definition which are defined in the Uniform Commercial Code and not otherwise
defined in this Agreement have the meanings specified in the Uniform Commercial
Code.

“ABL Priority Collateral Enforcement Actions” has the meaning specified in
Section 7.3(a).

“ABL Priority Collateral Processing and Sale Period” has the meaning specified
in Section 7.3(a).

“ABL Priority DIP Financing” has the meaning specified in Section 5.2(a).

“ABL Secured Obligations” means all “Obligations” (or comparable term) as
defined in the ABL Credit Agreement (including, for the avoidance of doubt, in
any Replacement ABL Credit Agreement).

“ABL Secured Parties” means holders from time to time of the ABL Secured
Obligations.

 

2



--------------------------------------------------------------------------------

“ABL Security Agreement” has the meaning set forth in the fourth WHEREAS clause
of this Agreement; provided that if a Replacement ABL Credit Agreement is in
effect, “ABL Security Agreement” shall be deemed to be a reference to each
agreement pursuant to which Liens have been granted to secure obligations under
such Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“Additional Debt” has the meaning specified in Section 11.3(b).

“Adequate Protection Liens” means any Liens granted in any Insolvency Proceeding
to any Secured Party as adequate protection of the Secured Obligations held by
such Secured Party.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the preamble of this Agreement.

Class” refers to the determination (x) in relation to any Common Collateral,
(i) with respect to any Secured Obligations, whether such Secured Obligations
are First Priority Obligations or Second Priority Obligations and (ii) with
respect to any Secured Party, whether such Secured Party is a First Priority
Secured Party or a Second Priority Secured Party and (y) in relation to any
Secured Obligations, whether such Secured Obligations are ABL Secured
Obligations or Term Loan Secured Obligations.

“Common Collateral” means all ABL Priority Collateral of the Grantors on which
Lien have been granted (or purported to be granted) to secure both the ABL
Secured Obligations and the Term Loan Secured Obligations.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Grantor, as applicable.

“Concentration Account” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof.

“Control Accounts” has the meaning set forth in the ABL Credit Agreement as in
effect on the date hereof.

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Copyright.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country or group of countries or any political subdivision thereof, whether as
author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any similar office in any other country).

“Deposit Account” has the meaning set forth in the ABL Credit Agreement as in
effect on the date hereof.

 

3



--------------------------------------------------------------------------------

“DIP Financing” has the meaning specified in Section 5.2.

“Effective Date” means May 22, 2013.

“Enforcement Action” means, with respect to any Class of Secured Obligations,
the exercise of any rights and remedies with respect to any Common Collateral
securing such obligations or the commencement or prosecution of enforcement of
any of the rights and remedies under the Loan Documents governing such Class, or
applicable law, including without limitation the right to repossess, remove and
otherwise deal with such Common Collateral, the right to advertise and conduct
public auctions or private sales of such Common Collateral, in each case without
notice (other than any notice required by law), the exercise of any rights of
set-off, recoupment or credit bidding, and the exercise of any rights or
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code (including credit bidding rights) or other similar creditors’ rights,
bankruptcy, insolvency, reorganization or similar laws of any applicable
jurisdiction (including, without limitation, consenting to a “going out of
business” or similar sale by any Grantor) (including, without limitation, a
store closing sale, going out of business sale or other disposition by any
Grantor of any ABL Priority Collateral conducted at the direction of the ABL
Agent after the occurrence of an event of default under the ABL Loan Documents).

“Equity Interests” has the meaning specified in Section 4.4.

“First Priority Documents” means the ABL Loan Documents.

“First Priority Lien” means any Lien on any Common Collateral securing the First
Priority Obligations.

“First Priority Obligations” means the ABL Secured Obligations. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Second Priority Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means, the first date on which (i) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or, if applicable, cash
collateralized or defeased in accordance with the terms of the applicable First
Priority Documents), (ii) all commitments to extend credit under the applicable
First Priority Documents have been terminated, (iii) there are no outstanding
letters of credit or similar instruments issued under the applicable First
Priority Documents (other than such as have been cash collateralized or defeased
or otherwise provided for in accordance with the terms of the applicable First
Priority Documents), and (iv) the First Priority Representative has delivered a
written notice to the Second Priority Representative stating that the events
described in clauses (i), (ii) and (iii) above have occurred to the satisfaction
of the First Priority Secured Parties. For avoidance of doubt, a Refinancing of
First Priority Obligations that is permitted hereby shall not give rise to the
First Priority Obligations Payment Date unless the terms thereof expressly so
provide with reference to this Agreement.

“First Priority Representative” means the collective reference to each
Representative for the holders of the First Priority Obligations.

 

4



--------------------------------------------------------------------------------

“First Priority Secured Parties” means the First Priority Representative and the
holders of the First Priority Obligations.

“First Priority Security Documents” means each agreement or document granting or
purporting to grant a Lien on any Common Collateral to secure First Priority
Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Annex III, appropriately completed.

“Grantors” means Holdings, the Borrower and each Subsidiary of the Borrower that
has at any time granted a Lien on any assets that constitute Common Collateral.

“Holdings” has the meaning set forth in the first WHEREAS clause of this
Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means all Copyrights, Patents, Trademarks, Copyright
Licenses, Patent Licenses and Trademark Licenses.

“Inventory” has the meaning set forth in the ABL Credit Agreement as in effect
on the date hereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document” means any of the ABL Loan Documents or the Term Loan Documents.

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country or group of countries
or any political subdivision thereof,, all registrations and recordings thereof,
and all applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof.

“Payment Intangibles” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof.

 

5



--------------------------------------------------------------------------------

“Permitted Second-Lien Indebtedness Requirements” has the meaning set forth in
the third WHEREAS clause of this Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited or unlimited liability company or other entity, or a government or any
political subdivision or agency thereof.

“Post-Petition Interest” means any interest, fees, expenses or other amount that
accrues or would have accrued after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Refinance” means, in respect of any indebtedness, to extend, refinance, renew
or replace, defease or refund such indebtedness, in each case, in whole or in
part and/or with the same or different lenders, agents or arrangers and
including any increase in the principal amount of the loans and commitments
provided thereunder. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Reorganization Plan” means a plan of reorganization pursuant to Chapter 11 of
the Bankruptcy Code.

“Replacement ABL Credit Agreement” means (i) any replacement credit agreement
entered into by the Grantors (or any of them) to Refinance the indebtedness
outstanding under the then-extant ABL Credit Agreement or (ii) in the event that
no indebtedness is outstanding under the then-extant ABL Credit Agreement, any
replacement credit agreement entered into by the Grantors (or any of them), so
long as, in the case of each of clauses (i) and (ii), the commitments under the
then-extant ABL Credit Agreement shall have also been terminated; provided that
(w) the incurrence of such indebtedness and the Liens securing such indebtedness
is permitted by (1) the then-extant Term Loan Documents and (2) this Agreement
(including, without limitation, Section 6.2), (x) the Borrower shall have
designated the Representative of the holders of the indebtedness under such
replacement credit agreement as the “ABL Agent” by delivering a writing to such
effect to the Term Loan Agent, (y) the provisions of Section 6.2(a) of this
Agreement shall have been complied with and (z) the Borrower shall have
delivered to the Term Loan Agent an officer’s certificate certifying that the
preceding conditions have been satisfied.

“Replacement Term Loan Agreement” means (i) any replacement loan agreement or
agreements entered into by the Grantors (or any of them) to Refinance, in whole
or in part, the indebtedness outstanding under any then-extant Term Loan
Agreement; provided that (w) the incurrence of such indebtedness and the Liens
securing such indebtedness is permitted by (1) the ABL Loan Documents and
(2) this Agreement (including, without limitation, Section 6.2), (x) the
Borrower shall have designated the Representative of the holders of the
indebtedness under such replacement loan agreement as a “Term Loan Agent” by
delivering a writing to such effect to the ABL Agent, (y) the provisions of
Section 6.2(b), as applicable, of this Agreement shall have been complied with
and (z) the Borrower shall have delivered to the ABL Agent an officer’s
certificate certifying that the preceding conditions have been satisfied.

“Representative” means the agent, trustee, or other representative for the
holders of the Secured Obligations of any Class designated pursuant to the
applicable Loan Documents.

“Representative Joinder Agreement” means a supplement to this Agreement
substantially in the form of Annex II, appropriately completed.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, assistant secretary, treasurer, assistant
treasurer or controller of a Grantor.

 

6



--------------------------------------------------------------------------------

“Second Priority Documents” means the Term Loan Documents.

“Second Priority Lien” means any Lien on any Common Collateral securing the
Second Priority Obligations.

“Second Priority Obligations” means the Term Loan Secured Obligations. To the
extent any payment with respect to any Second Priority Obligation (whether by or
on behalf of any Grantor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
First Priority Secured Party, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Priority Permitted Actions” means the actions permitted to be taken by
the Second Priority Secured Parties pursuant to Section 3.1(b) and/or
Section 3.1(c).

“Second Priority Representative” means the collective reference to each
Representative for the holders of the Second Priority Obligations.

“Second Priority Secured Parties” means the Second Priority Representative and
the holders of the Second Priority Obligations.

“Second Priority Security Documents” means each agreement or document granting
or purporting to grant a Lien on any Common Collateral to secure Second Priority
Obligations, including the Term Loan Security Agreement.

“Second Priority Standstill Period” has the meaning specified in Section 3.1(b).

“Secured Obligations” means, collectively, the First Priority Obligations and
the Second Priority Obligations.

“Secured Parties” means, collectively, the First Priority Secured Parties and
the Second Priority Secured Parties.

“Secured Supply Chain Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Secured Swap Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Secured Treasury Services Obligations” has the meaning set forth in the ABL
Credit Agreement.

“Security Documents” means, collectively, (i) the “Security Documents” (or like
term) as defined in the ABL Credit Agreement and (ii) the “Collateral Documents”
(or like term) as defined in the Term Loan Agreement.

“Specified Term Loan Collateral” has the meaning specified in the definition of
Term Loan Exclusive Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial

 

7



--------------------------------------------------------------------------------

statements were prepared in accordance with generally accepted accounting
principles in the United States of America as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held.

“Term Loan Agent” has the meaning set forth in the second WHEREAS clause of this
Agreement; provided that the term “Term Loan Agent” shall also mean the
Representative for the holders of any indebtedness that has been designated, in
accordance with this Agreement, as “Term Loan Secured Obligations” outstanding
under each Replacement Term Loan Agreement then extant (and, if more than one
Term Loan Agent exists at any time, “Term Loan Agent” shall be deemed to be a
collective reference to each Term Loan Agent).

“Term Loan Agreement” has the meaning set forth in the second WHEREAS clause of
this Agreement; provided that the term “Term Loan Agreement” shall also include
any Replacement Term Loan Agreement (and if more than one Term Loan Agreement
exists at any time, “Term Loan Agreement” shall be deemed to be a collective
reference to each Term Loan Agreement then extant), in each case as any such
agreement may be amended, supplemented or otherwise modified in accordance with
the terms hereof and thereof.

“Term Loan Documents” means, collectively, the “Credit Documents” (or comparable
term) as defined in each Term Loan Agreement.

“Term Loan Exclusive Collateral” means (i) all Equipment, real estate (including
leasehold interests therein), Intellectual Property, equity interests and
intercompany indebtedness of the Grantors and their subsidiaries, Deposit
Accounts (other than the Concentration Account and the Control Accounts) that
contain solely the identifiable cash proceeds of property that was Term Loan
Exclusive Collateral when such cash proceeds arose, Accounts that are the
identifiable proceeds of the sale or other disposition of Term Loan Exclusive
Collateral (collectively, “Specified Term Loan Collateral”), and (ii) all other
property or assets of the Grantors and their Subsidiaries, in each case under
(i) or (ii), (x) on which Liens have been granted (or purported to be granted)
to secure the Term Loan Secured Obligations, and (y) other than property or
assets constituting ABL Priority Collateral. Terms used in the foregoing
definition which are defined in the Uniform Commercial Code and not otherwise
defined in this Agreement have the meanings specified in the Uniform Commercial
Code.

“Term Loan Secured Obligations” means, collectively, (i) all “Obligations” (or
comparable term) under the Term Loan Agreement and (ii) all “Obligations” (or
comparable term) in respect of any other indebtedness that has been designated,
in accordance with this Agreement, as “Term Loan Secured Obligations”
outstanding under each Replacement Term Loan Agreement then extant.

“Term Loan Secured Parties” means the holders from time to time of the Term Loan
Secured Obligations.

“Term Loan Security Agreement” has the meaning set forth in the fifth WHEREAS
clause of this Agreement; provided that if more than one Term Loan Agreement is
in effect, “Term Loan Security Agreement” shall be deemed to be a collective
reference to each agreement pursuant to which Liens have been granted on Common
Collateral to secure obligations under each Term Loan Agreement then extant, in
each case as any such agreement may be amended, supplemented or otherwise
modified in accordance with the terms hereof and thereof.

“Term Loans” means the “Loans” as defined in the Term Loan Agreement.

 

8



--------------------------------------------------------------------------------

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, trade dress, logos and other similar source or business identifiers, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States: Patent and Trademark Office or
any similar offices in any State of the United States of America or any other
country or group of countries or any political subdivision thereof, and all
extensions or renewals thereof and (b) all goodwill connected with the use
thereof or symbolized thereby.

“Unasserted Contingent Obligations” means, at any time, with respect to any
Class of Secured Obligations, Secured Obligations of such Class for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation of such Class and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Secured Obligations of such
Class for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Second Priority Liens now existing or hereafter created or
arising, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior in priority, operation and
effect to any and all First Priority Liens now existing or hereafter created or
arising, notwithstanding (i) anything to the contrary contained in any agreement
or filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such First Priority Liens
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) No Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest in the Common Collateral granted to any
other Secured Party. No Second Priority Secured Party shall take, or cause to be
taken, any action the purpose of which is to make any Second Priority Lien, as
applicable, pari passu with or senior to the First Priority Lien. It is
understood that nothing in this Section 2.1(b) is intended to prohibit any
Second Priority Secured Party from exercising any rights expressly granted to it
under this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding any failure by any Secured Party to perfect any or all of
its security interests in the Common Collateral or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of any or
all of the security interests in the Common Collateral granted to such Secured
Party, the priority and rights as among the Secured Parties with respect to the
Common Collateral shall be as set forth herein.

2.2 Nature of Obligations. Each Secured Party acknowledges that certain of the
Secured Obligations are revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of such Secured Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Secured Obligations may be increased, replaced or Refinanced, in each
event, without notice to or consent by the Secured Parties (except to the extent
required under Section 6) and without affecting the provisions hereof. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or Refinancing of or waiver, consent
or accommodation with respect to any Secured Obligations, or any portion
thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) The Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, that UCC-1 financing statements, filed or
recorded by or on behalf of such Second Priority Representative or any other
Second Priority Secured Party (or any agent or other representative thereof) in
respect of ABL Priority Collateral shall be in form reasonably satisfactory to
the First Priority Representative.

(b) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over any Common Collateral
pursuant to the First Priority Documents, such possession or control is also for
the benefit of the Second Priority Representative and the other Second Priority
Secured Parties, but solely as gratuitous bailee to the extent required to
perfect their security interest in such Common Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) or provide any Second
Priority Representative or any other Second Priority Secured Party with any
rights with respect to such Common Collateral beyond those specified in this
Agreement and the Second Priority Documents; provided that subsequent to the
occurrence of the First Priority Obligations Payment Date in each case at the
Borrower’s sole cost and expense, (i) the First Priority Representative shall
(x) deliver to the Second Priority Representative (and each Grantor hereby
directs such First Priority Representative to so deliver), any stock
certificates or promissory notes evidencing or constituting Common Collateral in
its possession or control together with any necessary endorsements to the extent
required by the Second Priority Documents or (y) direct and deliver the Common
Collateral as a court of competent jurisdiction otherwise directs and (ii) in
the case of any Common Collateral consisting of deposit accounts or securities
accounts as to which the First Priority Representative has control pursuant to
an account control agreement, the First Priority Representative and the
applicable Grantor shall take such actions, if any, as are required to cause
control over such Common Collateral to become vested in the Second Priority
Representative; provided further that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Priority Secured Parties, and the Second Priority Secured Parties and shall not
impose on the First Priority Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.

 

10



--------------------------------------------------------------------------------

(c) Other than as set forth in the first proviso to the second sentence of the
immediately preceding paragraph, any First Priority Secured Party with physical
possession of or control over Common Collateral shall not have any duty or
liability to protect or preserve any rights pertaining to any of such Common
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
and each Second Priority Secured Party hereby waives and releases such Person
from all claims and liabilities arising pursuant to such Person’s role as
gratuitous bailee with respect to such Common Collateral.

2.4 No New Liens. (a) The parties hereto agree that there shall be no Lien, and
no Grantor shall have any right to create any Lien, on any asset of such Grantor
consisting of or constituting ABL Priority Collateral securing any Secured
Obligation of such Grantor if such asset is not also subject to a Lien securing
each other Secured Obligation of such Grantor, except that (x) nothing contained
in this Section 2.4 shall preclude (i) the First Priority Secured Parties from
being granted Adequate Protection Liens on ABL Priority Collateral regardless of
whether any Adequate Protection Liens thereon are granted to the Second Priority
Secured Parties or (ii) the Second Priority Secured Parties from being granted
Adequate Protection Liens in accordance with Section 5.4 and (y) this
Section 2.4 shall be inapplicable to any Lien securing Secured Supply Chain
Obligations, Secured Swap Obligations, Secured Treasury Services Obligations
and/or Letters of Credit (including the cash collateralization thereof) (each,
as defined in the ABL Credit Agreement), and not any other obligations, that is
permitted under both the ABL Credit Agreement and the Term Loan Agreement. If
any Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Grantor constituting ABL Priority Collateral securing
the Secured Obligations of such Grantor, which assets are not also subject to a
Lien securing the other Secured Obligations of such Grantor as required by the
first sentence of this Section 2.4, then such Secured Party shall, without the
need for any further consent of any other Secured Party, and notwithstanding
anything to the contrary in any Loan Document, be deemed to hold and have held
such Lien for the benefit of the Secured Parties holding Secured Obligations
that are required to have a Lien on such assets by the first sentence of this
Section 2.4 (and each such Lien so deemed to have been held shall be subject in
all respects to the provisions of this Agreement, including without limitation
the lien subordination provisions set forth in Section 2.1).

(b) Subject to Section 5.4(b), the ABL Secured Parties agree that they will not
take or accept any Lien on any Term Loan Exclusive Collateral unless either
(x) this Agreement is first amended in form and substance reasonably
satisfactory to the Term Loan Agent to provide the Term Loan Secured Parties
with reciprocal protections with respect to the Term Loan Exclusive Collateral
as the ABL Secured Parties enjoy hereunder with respect to the ABL Priority
Collateral or (y) the parties hereto otherwise enter into an intercreditor
agreement in form and substance reasonably satisfactory to the Term Loan Agent
providing the Term Loan Secured Parties with reciprocal protections with respect
to the Term Loan Exclusive Collateral as the ABL Secured Parties enjoy hereunder
with respect to the ABL Priority Collateral.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement.

(a) Until the First Priority Obligations Payment Date, whether or not an
Insolvency Proceeding has been commenced by or against any Grantor, the First
Priority Secured Parties shall have the exclusive right to take and continue (or
refrain from taking or continuing) any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party. Upon the occurrence and during the continuance of an
event of default under the First Priority Documents (and subject to the
provisions of the First Priority Documents), the First Priority Representative
and the other First Priority Secured Parties may take and continue any

 

11



--------------------------------------------------------------------------------

Enforcement Action with respect to the applicable First Priority Obligations and
the Common Collateral in such order and manner as they may determine in their
sole discretion.

(b) Notwithstanding Section 3.1(a), the Second Priority Representative and the
Second Priority Secured Parties may enforce any of their rights and exercise any
of their remedies with respect to the Common Collateral after a period of 180
days has elapsed since the date on which the Second Priority Representative has
delivered to the First Priority Representative written notice of the
acceleration or non-payment at maturity of the indebtedness then outstanding
under the Second Priority Documents (the “Second Priority Standstill Period”);
provided, that notwithstanding the expiration of the Second Priority Standstill
Period or anything to the contrary herein in no event shall the Second Priority
Representative or any other Second Priority Secured Party enforce or exercise
any rights or remedies with respect to the Common Collateral if the First
Priority Representative or any other First Priority Secured Party shall have
commenced, and shall be diligently pursuing the enforcement or exercise of any
rights or remedies with respect to the Common Collateral; provided further that
the Second Priority Standstill Period shall be stayed, tolled and deemed not to
have expired during the pendency of any Insolvency Proceeding or during any
period of time for which any stay or other order prohibiting the exercise of
remedies with respect to any Common Collateral has been entered by a court of
competent jurisdiction and is in effect.

(c) It is understood that Sections 3.1(a) and 3.1(b) do not restrict the
following:

(i) in any Insolvency Proceeding commenced by or against any Grantor, the Second
Priority Representative may file a proof of claim or statement of interest with
respect to the Common Collateral;

(ii) the Second Priority Representative may take any action (solely to the
extent not adverse to the prior Liens securing the First Priority Obligations or
the rights of the First Priority Representative or the First Priority Secured
Parties to exercise remedies in respect thereof) in order to preserve, perfect
or protect (but not enforce) the Second Priority Lien;

(iii) the Second Priority Secured Parties shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Secured
Parties, if any, in each case in accordance with the terms of this Agreement;

(iv) the Second Priority Secured Parties shall be entitled to file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors or secured creditors of the
Grantors with respect to the Term Loan Exclusive Collateral arising under either
any bankruptcy, insolvency or similar law or applicable non-bankruptcy law, in
each case in accordance with the terms of this Agreement;

(v) the Second Priority Secured Parties shall be entitled to exercise any of
their rights or remedies with respect to any of the ABL Priority Collateral
after the termination of the Second Priority Standstill Period to the extent
permitted by Section 3.1(b); and

(vi) the Second Priority Secured Parties may make a bid on all or any portion of
the ABL Priority Collateral in any bankruptcy or non-bankruptcy auction or
foreclosure proceeding or action; provided that the cash portion of any such bid
is sufficient to result in a First Priority Obligations Payment Date.

 

12



--------------------------------------------------------------------------------

3.2 Standstill and Waivers.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, subject to Section 3.1(c) and except in
connection with the taking of any Second Priority Permitted Actions, it will not
oppose, object to, interfere with, hinder or delay, in any manner, whether by
judicial proceedings (including without limitation the filing of an Insolvency
Proceeding) or otherwise, any foreclosure, sale, lease, exchange, transfer or
other disposition of the Common Collateral pursuant to an Enforcement Action (or
pursuant to a sale, lease, exchange or transfer as a result of which the Second
Priority Lien is automatically released pursuant to Section 4.2(a)) or any other
Enforcement Action taken by or on behalf of the First Priority Representative or
any other First Priority Secured Party;

(b) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it has no right to (x) direct the First
Priority Representative or any other First Priority Secured Party to take any
Enforcement Action with respect to the Common Collateral or (y) subject to
Section 3.1(c) and except in connection with the taking of any Second Priority
Permitted Actions, consent or object to the taking by the First Priority
Representative or any other First Priority Secured Party of any Enforcement
Action with respect to such Common Collateral or to the timing or manner thereof
(or, to the extent it may have any such right described in this Section 3.2(b)
as a junior lien creditor, they hereby irrevocably waive such right);

(c) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against the First Priority Representative or any other First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the First
Priority Representative nor any other First Priority Secured Party shall be
liable for, any action taken or omitted to be taken by the First Priority
Representative or any First Priority Secured Party with respect to the Common
Collateral or pursuant to the First Priority Documents;

(d) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not take any Enforcement Action with
respect to such Common Collateral, except as otherwise permitted under
Section 3.1(b);

(e) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not commence judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral, in each case, except as otherwise permitted under Section 3.1(b);
and

(f) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not seek, and hereby waive

 

13



--------------------------------------------------------------------------------

any right, to have the Common Collateral or any part thereof marshaled upon any
foreclosure or other disposition of the Common Collateral, except as otherwise
permitted under Section 3.1(b).

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor in respect of its Second Priority Obligations (it being
understood that any such party may exercise its rights and remedies as an
unsecured creditor or secured creditor with respect to the Term Loan Exclusive
Collateral against the relevant Grantors in accordance with applicable law;
provided that with respect to such rights as an unsecured creditor such exercise
of rights or remedies is not a violation of this Agreement), such judgment lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Second Priority Liens (created pursuant to the Second
Priority Documents) subject to this Agreement. Nothing in this Section 3.3,
shall limit the rights, remedies and actions of the Term Loan Secured Parties
with respect to Term Loan Exclusive Collateral.

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees it shall take such actions with
respect to the Common Collateral as the First Priority Representative shall
reasonably request in connection with an Enforcement Action by any First
Priority Secured Party or the exercise by the First Priority Secured Parties of
their rights set forth herein.

3.5 No Additional Rights for the Grantors Hereunder. Except as provided in
Section 3.6, if any Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

3.6 Actions Upon Breach.

(a) If any Second Priority Secured Party commences or participates in any action
or proceeding against any Grantor in respect of the Common Collateral contrary
to this Agreement, such Grantor, with the prior written consent of the First
Priority Representative, may interpose as a defense or dilatory plea the making
of this Agreement, and any First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) If any Second Priority Secured Party (or any agent or other representative
thereof) in any way takes, attempts to take or threatens to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
enforce any remedy on the Common Collateral) in violation of this Agreement, or
fails to take any action required by this Agreement, any First Priority Secured
Party (in its or their own name or in the name of any Grantor) may obtain relief
against such Second Priority Secured Party (or agent or other representative
thereof) by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Second Priority Representative on
behalf of each other Second Priority Secured Party that (i) the damages of the
First Priority Secured Parties from its actions may at that time be difficult to
ascertain and may be irreparable and (ii) each Second Priority Secured Party
waives any defense that any Grantor and/or the First Priority Secured Parties
cannot demonstrate damage and/or can be made whole by the awarding of damages.

 

14



--------------------------------------------------------------------------------

SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions.

(a) All proceeds of Common Collateral (including any interest earned thereon)
resulting from any Enforcement Action, and whether or not pursuant to an
Insolvency Proceeding, shall be distributed as follows:

first, to the First Priority Representative to be applied in accordance with
Section 2.17(f) of the ABL Credit Agreement (or the then-extant First Priority
Documents) until the First Priority Obligations are indefeasibly paid in full;

second, to the Second Priority Representative to be applied in accordance with
Section 2.16(g) of the Term Loan Agreement (or the then-extant Second Priority
Documents) until the Second Priority Obligations are indefeasibly paid in full;
and

finally, to the relevant Grantor, or as a court of competent jurisdiction may
direct.

(b) Until the occurrence of the First Priority Obligations Payment Date, no
Second Priority Secured Party may accept any Common Collateral, including any
Common Collateral constituting proceeds (but excluding any Specified Term Loan
Collateral in existence on the date hereof in which, as of the date hereof, the
First Priority Lien thereon shall not have been perfected), in satisfaction, in
whole or in part, of the Second Priority Secured Obligations in violation of
Sections 4.1(a). Any Common Collateral, including any Common Collateral
constituting proceeds, received by a Second Priority Secured Party that is not
permitted to be received pursuant to the preceding sentence shall be segregated
and held in trust and promptly turned over to the First Priority Representative
to be applied in accordance with Section 4.1(a) in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable). Upon the turnover of such Common Collateral
as contemplated by the immediately preceding sentence, the Second Priority
Obligations purported to be satisfied by the payment of such Common Collateral
shall be immediately reinstated in full as though such payment had never
occurred.

4.2 Releases of Lien.

(a) Upon any release, sale or disposition of any Common Collateral that results
in the release of the First Priority Lien on such Common Collateral and that is
(i) permitted pursuant to the terms of the First Priority Documents or
(ii) effected pursuant to an Enforcement Action, the Second Priority Lien on
such Common Collateral (but not on any proceeds of such Common Collateral not
required to be paid to the First Priority Secured Parties) shall be
automatically and unconditionally released.

(b) Until the First Priority Obligations Payment Date, the Second Priority
Representative shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the First Priority
Representative shall reasonably request to evidence any release of the Second
Priority Lien described in Section 4.2(a). The Second Priority Representative
hereby appoints the First Priority Representative and any officer or duly
authorized person of the First Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the

 

15



--------------------------------------------------------------------------------

name of the Second Priority Representative or in the First Priority
Representative’s own name; provided that such power of attorney must be
exercised in the First Priority Representative’s reasonable discretion, solely
for the purposes of carrying out the terms of Section 4.2(a), to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary to accomplish the purposes of Section 4.2(a),
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

4.3 Inspection Rights and Insurance.

(a) Until the First Priority Obligations Payment Date, any First Priority
Secured Party and its representatives and invitees may, to the extent expressly
permitted by the First Priority Documents, inspect any Common Collateral.

(b) Until the First Priority Obligations Payment Date, the First Priority
Representative will have the sole and exclusive right, subject to the rights of
the Grantors under the applicable First Priority Documents, (i) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor with respect to Common Collateral (except that, if
the applicable insurer permits, the Second Priority Representative shall have
the right to be named as an additional insured so long as its second lien status
is identified in a manner reasonably satisfactory to the First Priority
Representative); (ii) to adjust or settle any insurance policy or claim covering
Common Collateral in the event of any loss thereunder; and (iii) to approve any
award granted in any condemnation or similar proceeding affecting Common
Collateral.

 

16



--------------------------------------------------------------------------------

4.4 Tracing and Allocation of Proceeds. In the event that Proceeds of Common
Collateral are received by any Secured Party in connection with a sale, transfer
or other disposition of Collateral that directly or indirectly involves some or
all of the Common Collateral and some or all of the Term Loan Exclusive
Collateral (including, without limitation, by virtue of the sale or other
disposition of a division or line of business or any capital stock, partnership,
limited liability company interests or other equity interests of any Grantor
(collectively, “Equity Interests”)) (it being understood and agreed that if a
Grantor or a Subsidiary of a Grantor is sold or otherwise disposed of and such
sale or other disposition is structured as a sale of Equity Interests, for
purposes of this Agreement, such sale shall be treated as a sale of assets and
the Proceeds shall be allocated as set forth in this SECTION 4.4), the portion
of such Proceeds that shall be allocated as (x) proceeds of Accounts shall be an
amount equal to the face amount of such Accounts and (y) proceeds of Inventory
shall be an amount equal to the greater of the book value of such Inventory and
the most recent appraised value thereof. For all purposes of this Agreement, ABL
Priority Collateral and Term Loan Exclusive Collateral shall include the
proceeds thereof received directly from such ABL Priority Collateral or Term
Loan Exclusive Collateral including the sale or other disposition thereof;
provided that any property or asset purchased by any Grantor (whether purchased
with proceeds of ABL Priority Collateral or Term Loan Exclusive Collateral),
shall not be traced and any such property or assets will either be ABL Priority
Collateral or Term Loan Exclusive Collateral based on the nature of such
collateral and not the source of funds or other proceeds used to purchase such
property or asset; provided further that the foregoing shall not apply to
(i) any property or asset purchased by any Grantor after the earlier of a
Default (as defined in the ABL Credit Agreement as in existence on the date
hereof) or a Default (as defined in the Term Loan Credit Agreement as in
existence on the date hereof) or (ii) Accounts that are the identifiable
proceeds of the sale or other disposition of Term Loan Exclusive Collateral or
cash constituting identifiable proceeds of property that was Term Loan Exclusive
Collateral when such cash proceeds arose held in Deposit Accounts (other than
the Concentration Account and the Control Accounts) that contain solely such
cash proceeds. The relative priorities of the ABL Secured Parties and Term Loan
Secured Parties shall be determined in accordance with the preceding sentence.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. No Secured Party shall, in or in connection with any
Insolvency Proceeding or otherwise, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case to challenge, contest or otherwise object to the
scope, validity, enforceability, perfection or priority of any Liens held by any
other Secured Party and no Secured Party shall support any other Person doing
any of the foregoing. No Second Priority Secured Party shall file any motion,
take any position in any proceeding, or take any other action in respect of the
Common Collateral except as explicitly permitted under this Agreement.

5.2 Financing Matters.

(a) If any Grantor becomes subject to any Insolvency Proceeding, and if the
First Priority Representative consents (or does not object) to the use of Common
Collateral (for the avoidance of doubt, including but not limited to the use of
any Common Collateral that is cash collateral) by any Grantor during any
Insolvency Proceeding or provides financing to any Grantor under the Bankruptcy
Code (“DIP Financing”) secured by Common Collateral or consents (or does not
object) to the provision of DIP Financing to any Grantor by any third party (any
such DIP Financing, whether provided by the First Priority Secured Parties (or
any of them) or any third party, being referred to herein as an “ABL Priority
DIP Financing”), then, so long as any Liens on the Common Collateral securing
the DIP Financing are senior to or pari passu with the Liens securing the ABL
Secured Obligations (or such DIP Financing refinances the ABL Secured
Obligations), the Second Priority Representative agrees, on behalf of itself and
the other Second Priority Secured Parties, that each such Second Priority
Secured Party (a) will be deemed to have consented to, will raise no objection
to, and

 

17



--------------------------------------------------------------------------------

will not support any other Person objecting to, the use of Common Collateral or
to such ABL Priority DIP Financing, (b) shall only request or accept adequate
protection in connection with the use of Common Collateral or such ABL Priority
DIP Financing as permitted by Section 5.4(a) below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens and any
Adequate Protection Liens provided in respect thereof (i) to the Liens on Common
Collateral securing such ABL Priority DIP Financing on the same terms and
conditions as the First Priority Liens on Common Collateral are subordinated to
such Liens on Common Collateral securing such ABL Priority DIP Financing (and
such subordination will not alter in any manner the terms of this Agreement),
(ii) to any adequate protection with respect to the Common Collateral provided
to the First Priority Secured Parties, including, without limitation, Adequate
Protection Liens on the Common Collateral provided to the First Priority Secured
Parties and (iii) to any “carve-out” with respect to the Common Collateral for
professional and United States Trustee fees agreed to by the First Priority
Representative or the other First Priority Secured Parties and (d) agrees that
any notice of such events found to be adequate by the bankruptcy court shall be
adequate notice; provided that the Second Priority Representative and each
Second Priority Secured Party reserves the right to object to any ABL Priority
DIP Financing to the extent that such ABL Priority DIP Financing (x) seeks a
Lien on Term Loan Exclusive Collateral that is senior to, or pari passu with,
the Liens of the Second Priority Secured Parties on such Term Loan Exclusive
Collateral or (y) compels any Grantor to seek confirmation of a specific
Reorganization Plan that impairs the Term Loan Obligations under Section 1124 of
the Bankruptcy Code.

(b) If any Grantor becomes subject to any Insolvency Proceeding, then the Second
Priority Representative or any Second Priority Secured Parties may propose DIP
Financing to such Grantor (i) secured by assets constituting Common Collateral
so long as (A) the First Priority Representative has not proposed to provide DIP
Financing to any Grantor secured by Common Collateral and has not consented (or
objects) to the provision of DIP Financing to any Grantor by any third party and
(B) the Liens securing such DIP Financing (or any Adequate Protection Liens
granted in connection therewith) on Common Collateral are junior and subordinate
to the First Priority Liens (and any Adequate Protection Liens granted to any
First Priority Secured Parties) or (ii) secured by assets not constituting
Common Collateral.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that until
the First Priority Obligations Payment Date it will not (i) seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in violation thereof, or support any other Person seeking such relief or
taking such action, in each case in respect of the Common Collateral, without
the prior written consent of the First Priority Representative or (ii) object
to, contest, or support any other Person objecting to or contesting, any relief
from the automatic stay or from any other stay in any Insolvency Proceeding
requested by any First Priority Secured Party.

5.4 Adequate Protection.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that none of them shall object to, contest, or
support any other Person objecting to or contesting, (i) any request by the
First Priority Representative or any other First Priority Secured Party for
adequate protection with respect to the Common Collateral, including, without
limitation, in the form of Adequate Protection Liens, superpriority claims,
interest, fees, expenses or other amounts or (ii) any request by the First
Priority Representative or any other First Priority Secured Party for adequate
protection in the form of Adequate Protection Liens on Term Loan Exclusive
Collateral that are junior and subordinate to the Liens of the Second Priority
Secured Parties secured by such Term Loan Exclusive Collateral on terms
substantially identical to the terms on which the Liens of the

 

18



--------------------------------------------------------------------------------

Second Priority Secured Parties are junior and subordinate to the Liens of the
First Priority Secured Parties hereunder, (iii) any objection by the First
Priority Representative or any other First Priority Secured Party to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
to the First Priority Secured Parties with respect to the Common Collateral or
(iv) the payment of interest, fees, expenses or other amounts to the First
Priority Representative or any other First Priority Secured Party under section
506(b) or 506(c) of the Bankruptcy Code or otherwise with respect to the Common
Collateral. Solely to the extent that the First Priority Representative, on
behalf of the First Priority Secured Parties, receives Adequate Protection Liens
on secured by Common Collateral, the Second Priority Representative shall be
entitled to seek Adequate Protection Liens on such Common Collateral; provided
that the Second Priority Representative’s Adequate Protection Liens shall be
junior and subordinate to the Adequate Protection Liens granted to the First
Priority Representative

(b) Notwithstanding anything to the contrary in Section 5.4(a), (1) in any
Insolvency Proceeding, the Second Priority Representative and the other Second
Priority Secured Parties may seek, support, accept or retain adequate protection
in respect of assets of the Grantors or their Subsidiaries that do not
constitute either Common Collateral or Term Loan Exclusive Collateral solely in
the form of (x) an Adequate Protection Lien on such assets, subordinated to the
First Priority Liens (including any Adequate Protection Liens in favor of any
First Priority Secured Parties) on such assets and the Liens securing any DIP
Financing provided by, or consented to by (including via non-objection), the
First Priority Secured Parties on the same basis as the other Second Priority
Liens are so subordinated to the First Priority Liens under this Agreement and
(y) non-monetary adequate protection that is customarily provided in an
Insolvency Proceeding, including, without limitation, the provision of
information and the ability to monitor such Collateral; (2) in the event any
Second Priority Secured Party receives adequate protection in the form of
Adequate Protection Liens on assets of the Grantors other than the Term Loan
Exclusive Collateral, then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, (i) consents to the First
Priority Representative having a senior Adequate Protection Lien on such
collateral as security for the First Priority Obligations and that any Adequate
Protection Liens granted to the Second Priority Secured Parties, on any such
additional collateral shall be subordinated to the Liens on such collateral
securing the First Priority Obligations and any DIP Financing provided by, or
consented to by (including via non-objection), the First Priority Secured
Parties with respect to such collateral (and all obligations relating thereto)
and any Adequate Protection Liens granted to the First Priority Secured Parties,
with such subordination to be on the same terms that the other Second Priority
Liens are subordinated to such First Priority Liens under this Agreement and
(ii) agrees that, if the bankruptcy court does not grant the First Priority
Secured Parties a senior Adequate Protection Lien on such additional collateral,
then the Second Priority Secured Parties shall be deemed to hold and have held
their Adequate Protection Lien on such additional collateral for the benefit of
the First Priority Secured Parties (and each such Lien so deemed to have been
held shall be subject in all respects to the provisions of this Agreement,
including without limitation the lien subordination provisions set forth in
Section 2.1(a)) and, until the First Priority Obligations Payment Date, any
distributions in respect of such additional collateral received by the Second
Priority Secured Parties shall be segregated and held in trust and promptly
turned over to the First Priority Representative to repay the First Priority
Obligations; and (3) in any Insolvency Proceeding and notwithstanding anything
to the contrary in Section 2.4, the First Priority Representative and the other
First Priority Secured Parties may seek, support, accept or retain adequate
protection in respect of Term Loan Exclusive Collateral solely in the form of
(x) an Adequate Protection Lien on such assets, subordinated to the Liens of the
Second Priority Secured Parties (including any Adequate Protection Liens in
favor of any Second Priority Secured Parties) on such assets and the Liens
securing any DIP Financing provided by, or consented to by (including via
non-objection), the Second Priority Secured Parties on terms substantially
identical to the terms on which the Second Priority Liens are subordinated to
the First Priority Liens under this Agreement and

 

19



--------------------------------------------------------------------------------

(y) non-monetary adequate protection that is customarily provided in an
Insolvency Proceeding, including, without limitation, the provision of
information and the ability to monitor such Collateral. Upon the turnover of
such distributions as contemplated by clause (2)(ii) of the immediately
preceding sentence, the Second Priority Obligations purported to be satisfied by
such distributions shall be immediately reinstated in full as though such
payment had never occurred.

(c) No Second Priority Secured Party will assert or enforce any claim made under
section 506(c) of the Bankruptcy Code with respect to Common Collateral

5.5 Avoidance Issues.

(a) If any First Priority Secured Party is required in any Insolvency Proceeding
or otherwise to disgorge, turn over or otherwise pay to the estate of any
Grantor, because such amount was avoided or ordered to be paid or disgorged for
any reason, including without limitation because it was found to be a fraudulent
or preferential transfer, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, then the
First Priority Obligations shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred, and the First
Priority Obligations Payment Date shall be deemed not to have occurred. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation with respect to the Common Collateral
made in accordance with this Agreement, whether by preference or otherwise, it
being understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that (i) it shall not, in an Insolvency
Proceeding, oppose any sale or disposition of any Common Collateral that is
supported by the First Priority Secured Parties, and (ii) it will be deemed, in
its capacity as a holder of a Lien on such Common Collateral, to have consented
under Section 363 of the Bankruptcy Code (and otherwise) to any such sale
supported by the First Priority Secured Parties and to have released their Liens
in the Common Collateral (but not on any proceeds of such Common Collateral not
required to be paid to the First Priority Secured Parties, which Liens on such
proceeds, if any, shall remain subject to the provisions of this Agreement);
provided that notwithstanding the deemed consent of the Second Priority Secured
Parties (or the Second Priority Representative on their behalf) to such sale or
disposition of such assets, the Second Priority Representative or the Second
Priority Secured Parties, may assert any objection or opposition that could be
asserted by an unsecured creditor or as a secured creditor with a Lien solely on
the Term Loan Exclusive Collateral in any such Insolvency Proceeding.

5.7 Separate Grants of Security and Separate Classification. Each of the ABL
Agent, on behalf of itself and the ABL Secured Parties and the Term Loan Agent,
on behalf of itself and the Term Loan Secured Parties, acknowledges and agrees
that (i) the grant of Liens on the Common Collateral securing the ABL Secured
Obligations constitutes a separate and distinct grant of Liens from the grant of
Liens on the Common Collateral securing the Term Loan Secured Obligations,
(ii) because of, among other things, their differing rights in the Common
Collateral, each of the ABL Secured Obligations, and Term Loan Secured
Obligations is fundamentally different and must be separately classified in any
plan of reorganization proposed or confirmed in an Insolvency Proceeding and
(iii) it will object to, and not

 

20



--------------------------------------------------------------------------------

vote in favor of, any plan of reorganization that does not separately classify
the ABL Secured Obligations and the Term Loan Secured Obligations. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if a court of competent jurisdiction holds that the claims of the
First Priority Secured Parties and the claims held by the Second Priority
Secured Parties in respect of the Common Collateral constitute only one secured
claim (rather than separate classes of first and second priority secured
claims), then the Second Priority Secured Parties hereby acknowledge and agree
that all distributions in respect of Common Collateral shall be made as if there
were separate classes of first and second secured claims against the relevant
Grantors in respect of the Common Collateral (with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
distributions to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest (at the
applicable non-default rate) before any distribution in respect of Common
Collateral is made in respect of the claims held by the Second Priority Secured
Parties), with the Second Priority Secured Parties hereby acknowledging and
agreeing to turn over to the First Priority Secured Parties distributions
otherwise received or receivable by them in respect of the Common Collateral to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties with respect to the Common Collateral.

5.8 Plans of Reorganization.

(a) Notwithstanding any other provision of this Agreement, but subject to
Section 5.7, no Second Priority Secured Party or First Priority Secured Party
shall be prevented from exercising its rights to vote in favor of or against, or
object to or contest, any plan of reorganization in any Insolvency Proceeding of
any Grantor.

(b) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon the ABL Priority Collateral are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
ABL Secured Obligations and on account of Term Loan Secured Obligations, then,
to the extent the debt obligations distributed on account of the ABL Secured
Obligations and on account of the Term Loan Secured Obligations are secured by
Liens upon the same ABL Priority Collateral, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

5.9 No Waiver of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
other than any action taken by such Second Priority Secured Party that is not
prohibited by this Agreement.

5.10 Effectiveness in Insolvency Proceedings.

(a) This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding.
All references in this Agreement to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding, and the rights and obligations hereunder of the First
Priority Secured Parties and the Second Priority Secured Parties shall be fully
enforceable as between such parties regardless of the pendency of Insolvency
Proceedings or any related limitations on the enforcement of this Agreement
against any Grantor.

 

21



--------------------------------------------------------------------------------

SECTION 6. Matters Relating to Loan Documents.

6.1 General.

(a) Each of the ABL Agent, on behalf of itself and the ABL Secured Parties and
the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and
each Grantor agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the First Priority Documents or the
Second Priority Documents in violation of this Agreement.

(b) Until the First Priority Obligations Payment Date, in the event the First
Priority Representative enters into any amendment, waiver or consent in respect
of any of the First Priority Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Priority Security Document or changing in any manner the rights of
any parties thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Priority
Security Document relating to the Common Collateral without the consent of or
action by any Second Priority Secured Party (with each First Priority Security
Document as so amended, and each Second Priority Security Document as so
amended, continuing to be subject to the terms hereof); provided that (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents without the consent of the Second Priority
Representative and (iii) notice of such amendment, waiver or consent shall be
given to the Second Priority Representative by the First Priority Representative
no later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof or cause a
default by any Grantor under the Loan Documents. Each of the Grantors and the
Representatives agrees that the Term Loan Agreement (and any notes issued
pursuant thereto) and each Second Priority Security Document shall contain the
applicable provisions set forth on Annex I hereto, or similar provisions
approved by the Representatives, which approval shall not be unreasonably
withheld or delayed.

6.2 Restrictions on Refinancings.

(a) The indebtedness under the ABL Credit Agreement may be Refinanced, in whole
but not in part, with the same or different lenders or Representatives in a
Refinancing, without the consent of the Term Loan Agent or the holders of the
Term Loan Secured Obligations; provided that the holders of any indebtedness
resulting from such Refinancing (or the Representative thereof) shall have
become bound in writing to the terms of this Agreement in the manner set forth
in Section 10 (and shall have delivered a copy of the Representative Joinder
Agreement pursuant to which such holders or such Representative shall have
become bound to the terms of this Agreement to each other party to this
Agreement in the manner provided for notices set forth in Section 11.7).

(b) The indebtedness in respect of the Term Loans Agreement may be Refinanced,
in whole or in part, with the same or different lenders or Representatives in a
Refinancing, without the consent of the ABL Agent or the ABL Secured Parties;
provided that the holders of any indebtedness resulting from such Refinancing
(or the Representative thereof) shall have become bound in writing to the terms
of this Agreement in the manner set forth in Section 10 (and shall have
delivered a copy of the Representative Joinder Agreement pursuant to which such
holders or such Representative shall have become bound to the terms of this
Agreement to each other party to this Agreement in the manner provided for
notices set forth in Section 11.7).

 

22



--------------------------------------------------------------------------------

SECTION 7. Cooperation with Respect to ABL Priority Collateral.

7.1 Consent to License to Use Intellectual Property. The Term Loan Agent (and
any purchaser, assignee or transferee of assets as provided in Section 7.3
(a) consents (without any representation, warranty or obligation whatsoever) to
the grant by any Grantor to the ABL Agent of a non-exclusive, royalty-free
license to use during the ABL Priority Collateral Processing and Sale Period any
Patents, Patent Licenses, Trademarks, Trademark Licenses or proprietary
information of such Grantor that is Term Loan Exclusive Collateral (or any
Patent, Patent License, Trademark, Trademark License or proprietary information
acquired by such purchaser, assignee or transferee from any Grantor, as the case
may be) and (b) grants, in its capacity as a secured party (or as a purchaser,
assignee or transferee, as the case may be), to the ABL Agent a non-exclusive
royalty-free license to use during the ABL Priority Collateral Processing and
Sale Period, any Patent, Patent License, Trademark, Trademark License or
proprietary information that is Term Loan Exclusive Collateral (or subject to
such purchase, assignment or transfer, as the case may be), in each case in
connection with the enforcement of any Lien held by the ABL Agent upon any
inventory or other ABL Priority Collateral of any Grantor and to the extent the
use of such Patent, Patent License, Trademark, Trademark License or proprietary
information is necessary or appropriate, in the good faith opinion of the ABL
Agent, to process, ship, produce, store, complete, supply, lease, sell or
otherwise dispose of any such inventory in any lawful manner.

7.2 Access to Information.

(a) If the Term Loan Agent takes actual possession of any documentation that is
the property of a Grantor (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of the Term Loan Agent), then upon request of the ABL Agent and
reasonable advance notice, the Term Loan Agent will permit the ABL Agent or its
representative to inspect and copy such documentation if and to the extent the
ABL Agent certifies to the Term Loan Agent that:

(i) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Agent, to the enforcement of
the ABL Agent’s Liens upon any ABL Priority Collateral; and

(ii) the ABL Agent and the ABL Secured Parties are entitled to receive and use
such information under applicable law and, in doing so, will comply with all
obligations imposed by law or contract in respect of the disclosure or use of
such information.

7.3 Access to Property to Process and Sell Inventory.

(a) (i) If the ABL Agent commences any action or proceeding with respect to any
of its rights or remedies (including, but not limited to, any action of
foreclosure), enforcement, collection or execution with respect to the ABL
Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or if the
Term Loan Agent commences any action or proceeding with respect to any of its
rights or remedies (including, but not limited to, any action of foreclosure),
enforcement, collection or execution with respect to the Term Loan Exclusive
Collateral (or a purchaser at a foreclosure sale conducted in foreclosure of
Term Loan Exclusive Collateral takes actual or constructive possession of the
Term Loan Exclusive Collateral of any Grantor) (“Term Loan Collateral
Enforcement Actions”), then the Term Loan Agent, and the Term Loan Secured
Parties (subject to, in the case of any Term Loan Collateral Enforcement Action,
a prior written request by the ABL Agent to the Term Loan Agent (the “Term Loan
Collateral Enforcement Action Notice”)) shall (x) cooperate with the ABL Agent
(and with its officers, employees,

 

23



--------------------------------------------------------------------------------

representatives and agents) at the cost and expense of the ABL Secured Parties
(subject to the Grantors’ reimbursement and indemnity obligations with respect
thereto under the Loan Documents) in its efforts to conduct ABL Priority
Collateral Enforcement Actions in the ABL Priority Collateral and to finish any
work-in-process and process, ship, produce, store, complete, supply, lease, sell
or otherwise handle, deal with, assemble or dispose of, in any lawful manner,
the ABL Priority Collateral, (y) not hinder or restrict in any respect the ABL
Agent from conducting ABL Priority Collateral Enforcement Actions in the ABL
Priority Collateral or from finishing any work-in-process or processing,
shipping, producing, storing, completing, supplying, leasing, selling or
otherwise handling, dealing with, assembling or disposing of, in any lawful
manner, the ABL Priority Collateral, and (z) to the extent within the power or
control of the Term Loan Agent to do so, permit the ABL Agent, its employees,
agents, advisers and representatives, at the cost and expense of the ABL Secured
Parties (subject to the Grantors’ reimbursement and indemnity obligations with
respect thereto under the Loan Documents), to enter upon and use the Term Loan
Exclusive Collateral (including, without limitation, equipment, processors,
computers and other machinery related to the storage or processing of records,
documents or files and intellectual property), for a period (I) commencing on
the earlier of the date of the initial ABL Priority Collateral Enforcement
Action or the date of delivery of the Term Loan Collateral Enforcement Action
Notice, as the case may be, and (II) ending on the earlier of (A) the date
occurring 180 days thereafter, (B) the date on which all of the ABL Priority
Collateral (other than an immaterial amount thereof (as reasonably determined by
the ABL Agent)) located on such premises is sold, assigned, collected or
transferred by the ABL Agent and (C) the First Priority Obligations Payment Date
(such period, as the same may be extended with the written consent of the Term
Loan Agent as contemplated by the final sentence of this Section 7.3(a), the
“ABL Priority Collateral Processing and Sale Period”), for purposes of:
assembling and storing the ABL Priority Collateral and completing the processing
of and turning into finished goods any ABL Priority Collateral consisting of
work-in-process;

 

  (A) selling any or all of the ABL Priority Collateral located in or on such
Term Loan Exclusive Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise;

 

  (B) removing and transporting any or all of the ABL Priority Collateral
located in or on such Term Loan Exclusive Collateral;

 

  (C) otherwise processing, shipping, producing, storing, completing, supplying,
leasing, selling or otherwise handling, dealing with, assembling or disposing
of, in any lawful manner, the ABL Priority Collateral; and/or

 

  (D) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Agent (including
with respect to any ABL Priority Collateral Enforcement Actions) in and to the
ABL Priority Collateral;

provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Loan Agent from selling, assigning or otherwise transferring
any Term Loan Exclusive Collateral prior to the expiration of such ABL Priority
Collateral Processing and Sale Period if the purchaser, assignee or transferee
thereof agrees in writing (for the benefit of the ABL Agent and the ABL Secured
Parties) to be bound by the provisions of this Section 7.3 and Section 7.1. If
any stay or other order prohibiting the exercise of remedies with respect to the
ABL Priority Collateral has been entered by a court of competent

 

24



--------------------------------------------------------------------------------

jurisdiction, such ABL Priority Collateral Processing and Sale Period shall be
tolled during the pendency of any such stay or other order. The Term Loan Agent,
upon request by the ABL Agent, may in its sole discretion extend the ABL
Priority Collateral Processing and Sale Period for an additional period of time.

(ii) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Loan Exclusive Collateral, the ABL
Secured Parties and the ABL Agent shall (i) be responsible for the ordinary
course third-party expenses related thereto, including costs with respect to
heat, light, electricity, water and real property taxes with respect to that
portion of any premises so used or occupied and (ii) be obligated to repair at
their expense any physical damage to such Term Loan Exclusive Collateral
resulting from such occupancy, use or control or removal of ABL Priority
Collateral, and to leave such Term Loan Exclusive Collateral in substantially
the same condition as it was at the commencement of such occupancy, use or
control, ordinary wear and tear excepted. Notwithstanding the foregoing, in no
event shall the ABL Secured Parties or the ABL Agent have any liability to the
Term Loan Agent or to any other Term Loan Secured Party with respect to the Term
Loan Exclusive Collateral pursuant to this Section 7.3(a) as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Exclusive Collateral existing prior to the date of the
exercise by the ABL Secured Parties (or the ABL Agent, as the case may be) of
their rights under this Section 7.3(a) and the ABL Secured Parties shall have no
duty or liability to maintain the Term Loan Exclusive Collateral in a condition
or manner better than that in which it was maintained prior to the use thereof
by the ABL Secured Parties, or for any diminution in the value of the Term Loan
Exclusive Collateral that results from ordinary wear and tear resulting from the
use of the Term Loan Exclusive Collateral by the ABL Secured Parties in the
manner and for the time periods specified under this Section 7.3(a). Without
limiting the rights granted in this Section 7.3(a), the ABL Secured Parties and
the ABL Agent shall cooperate with the Term Loan Agent, and the other Term Loan
Secured Parties in connection with any efforts made by the Term Loan Agent or
such Term Loan Secured Parties to sell the Term Loan Exclusive Collateral.

7.4 Grantor Consent. The Borrower and the other Grantors consent to the
performance by the Term Loan Agent of the obligations set forth in this
Section 7 and acknowledge and agree that neither the Term Loan Agent nor any
other Term Loan Secured Party shall ever be accountable or liable (except to the
extent resulting from such party’s gross negligence or willful misconduct) for
any action taken or omitted by the ABL Agent or any ABL Secured Party or its or
any of their officers, employees, agents successors or assigns in connection
therewith or incidental thereto or in consequence thereof by the ABL Agent or
any ABL Secured Party or its or any of their officers, employees, agents,
successors or assigns or any other damage to or misuse or loss of any property
of the Grantors as a result of any action taken or omitted by the ABL Agent or
its officers, employees, agents, successors or assigns.

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance The Second Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder and under the First Priority
Documents are deemed to have been made or incurred, in reliance upon this
Agreement. The Second Priority Representative, on behalf of itself and the other
Second Priority Secured Parties, expressly waives all notice of the acceptance
of and reliance on this Agreement by the other Secured Parties.

8.2 No Warranties or Liability. Each of the First Priority Representative and
the Second Priority Representative acknowledges and agrees that neither of them
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any First Priority
Document or any Second Priority Document. Except as otherwise provided in this

 

25



--------------------------------------------------------------------------------

Agreement, each of the First Priority Representative and the Second Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Grantor in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Grantor with
the terms and conditions of any of the First Priority Documents or any of the
Second Priority Documents.

SECTION 9. Obligations Unconditional.

All rights, agreements and obligations of the First Priority Representative and
First Priority Secured Parties and the Second Priority Representative and the
Second Priority Secured Parties, in each case with respect to the Common
Collateral, and the Grantors hereunder, to the extent applicable, shall remain
in full force and effect irrespective of:

(i) any lack of validity or enforceability of any First Priority Document or
Second Priority Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations or Second Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any Refinancing, replacement, refunding or
restatement of any First Priority Document or Second Priority Document;

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any Refinancing, replacement, refunding or restatement of all
or any portion of the First Priority Obligation or Second Priority Obligations
or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of (a) the First Priority
Obligations (other than a defense that the First Priority Obligations have been
paid in full) or (b) the Second Priority Obligations (other than a defense that
the Second Priority Obligations have been paid in full) or of any of the First
Priority Representative, Second Priority Representative or any Grantor, to the
extent applicable, in respect of this Agreement.

SECTION 10. Additional ABL Secured Obligations and Term Loan Secured
Obligations; Certain Reclassifications of Term Loan Secured Obligations.

(a) The Borrower may from time to time, subject to any limitations contained in
the ABL Loan Documents and the Term Loan Documents in effect at such time,
designate additional indebtedness and related obligations that are, or are to
be, secured by Liens on any assets of the Grantors that would, if such Liens
were granted, constitute Common Collateral as ABL Secured Obligations or Term
Loan Secured Obligations, by delivering to each Representative party hereto at
such time a certificate of a Responsible Officer of the Borrower:

(i) describing the indebtedness and other obligations being designated as ABL
Secured Obligations or Term Loan Secured Obligations (as the case may be) and
including a

 

26



--------------------------------------------------------------------------------

statement of the maximum aggregate outstanding principal amount of such
indebtedness as of the date of such certificate;

(ii) certifying that the incurrence of such ABL Secured Obligations or Term Loan
Secured Obligations (as the case may be), the creation of the Liens securing
such ABL Secured Obligations or Term Loan Secured Obligations (as the case may
be) and the designation of such indebtedness and related obligations as ABL
Secured Obligations or Term Loan Secured Obligations (as the case may be)
hereunder do not violate or result in a default under any provision of any ABL
Loan Document or Term Loan Document in effect at such time; and

(iii) attaching a fully completed Representative Joinder Agreement executed and
delivered by the Representative with respect to such ABL Secured Obligations or
Term Loan Secured Obligations (as the case may be).

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become ABL Secured
Obligations or Term Loan Secured Obligations, as applicable, for all purposes of
this Agreement.

In the event of any conflict or inconsistency between the provisions of this
Section 10 and the provisions of Section 11.3(b), the provisions of this
Section 10 shall govern.

SECTION 11. Miscellaneous.

11.1 Conflicts. Except as otherwise provided herein, in the event of any
conflict between the provisions of this Agreement and the provisions of any
First Priority Document or any Second Priority Document, the provisions of this
Agreement shall govern.

11.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Grantor on the faith hereof.

11.3 Amendments; Waivers.

(a) No amendment or modification of any of the provisions of this Agreement
(other than pursuant to a Representative Joinder Agreement or a Grantor Joinder
Agreement) shall be effective unless the same shall be in writing and signed by
the First Priority Representative and the Second Priority Representative and, in
the case of amendments or modifications that could reasonably be expected to
affect the rights, duties or interests of any Grantor, the Borrower.

(b) It is understood that the ABL Agent and the Term Loan Agent, without the
consent of any other Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Grantors
become ABL Secured Obligations or Term Loan Secured Obligations, as the case may
be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes ABL Secured Obligations or Term Loan Secured
Obligations; provided that such Additional Debt is permitted to be incurred by
the ABL Credit Agreement and the Term Loan

 

27



--------------------------------------------------------------------------------

Agreement then extant, and is permitted by said Agreements to be subject to the
provisions of this Agreement as ABL Secured Obligations or Term Loan Secured
Obligations, as applicable.

11.4 Information Concerning Financial Condition of the Borrower and the other
Grantors. The First Priority Representative, on behalf of itself and the other
First Priority Secured Parties and the Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, hereby agree that each
Secured Party assumes responsibility for keeping itself informed of the
financial condition of the relevant Grantors and all other circumstances bearing
upon the risk of nonpayment of the First Priority Obligations or the Second
Priority Obligations. The First Priority Representative, on behalf of itself and
the other First Priority Secured Parties and the Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, hereby agree
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances. In the event any
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other Secured Party, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

11.5 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.6 Jurisdiction; Consent to Service of Process; Process Agent.

(a) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

28



--------------------------------------------------------------------------------

11.7 Notices.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to a Grantor, to the address set forth in Section 9.01 of the ABL Credit
Agreement,

(ii) if to JPMorgan, to the address set forth in Section 9.01 of the ABL Credit
Agreement,

(iii) if to GS Bank, to the address set forth in Appendix B of the Term Loan
Agreement as in effect on the date hereof,

(iv) if to any other holder of indebtedness or Representative with respect
thereto that becomes a party hereto after the date hereof, to the address
designated by such holder or such Representative in the Representative Joinder
Agreement pursuant to which such holder or Representative shall have become a
party hereto, or

(v) with respect to any party hereto, to such other address as may be designated
by such party in a written notice to each other party hereto.

11.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and the Second Priority Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral. All references to any Grantor shall include
any Grantor as debtor-in-possession and any receiver or trustee for such Grantor
in any Insolvency Proceeding.

11.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

11.10 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic image scan
transmission (such as a “pdf” file) shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by each party hereto.

11.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

 

29



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.13 Additional Grantors. The Borrower and each other Grantor on the date of
this Agreement will constitute the original Grantors party hereto. The original
Grantors will cause each Person that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Grantor) by executing and
delivering a Grantor Joinder Agreement to each of the ABL Agent and the Term
Loan Agent. The parties hereto agree that, notwithstanding any failure to take
the actions required by the immediately preceding sentence, each Person that
becomes a Grantor at any time (and any security granted by any such Person) will
be subject to the provisions hereof as fully as if it constituted a Grantor
party hereto and had complied with the requirements of the immediately preceding
sentence.

[Signature pages follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A.,

as Representative with respect to the ABL Credit Agreement

By:   /s/ Sarah L. Freedman   Name: Sarah L. Freedman   Title: Executive
Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Representative with respect to the Term Loan Agreement

By:   /s/ Sean Gilbride   Name: Sean Gilbride   Title: Authorized Signatory



--------------------------------------------------------------------------------

J. C. PENNEY CORPORATION, INC. By:   /s/ Kenneth Hannah   Name: Kenneth Hannah  
Title:   Executive Vice President and Chief Financial officer

 

J. C. PENNEY COMPANY, INC. By:   /s/ Kenneth Hannah   Name: Kenneth Hannah  
Title:   Executive Vice President and Chief Financial Officer

 

J. C. PENNEY PURCHASING CORPORATION By:   /s/ Windon Chau   Name: Windon Chau  
Title: VP, Treasurer

 

JCP REAL ESTATE HOLDINGS, INC. By:   /s/ Windon Chau   Name: Windon Chau  
Title: VP, Treasurer

 

J. C. PENNEY PROPERTIES, INC. By:   /s/ Windon Chau   Name: Windon Chau   Title:
VP, Treasurer



--------------------------------------------------------------------------------

Annex I

Provision for the Term Loan Agreement

“Reference is made to the Intercreditor Agreement, dated as of May 22, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among J.C. Penney Corporation, Inc., the other
Grantors party thereto, JPMorgan Chase Bank, N.A., as Representative with
respect to the ABL Credit Agreement (as defined therein), and Goldman Sachs Bank
USA, as Representative with respect to the Term Loan Agreement (as defined
therein). Each Lender hereunder (a) consents to any subordination of Liens
provided for in the Intercreditor Agreement with respect to ABL Priority
Collateral (as defined therein), (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement,
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Agent and on behalf of such Lender and (d) agrees that the Agent may take
such actions on behalf of such Lender as is contemplated by the terms of such
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to the Lenders and to the lenders under the ABL Credit Agreement to extend
credit to the Borrower and to permit the incurrence of Indebtedness under this
Agreement and the ABL Credit Agreement, and such lenders are intended third
party beneficiaries of such provisions.”

Provision for each Second Priority Security Document

“Reference is made to the Intercreditor Agreement, dated as of May 22, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among J.C. Penney Corporation, Inc., the other
Grantors party thereto, JPMorgan Chase Bank, N.A., as Representative with
respect to the ABL Credit Agreement (as defined therein), and Goldman Sachs Bank
USA, as Representative with respect to the Term Loan Agreement (as defined
therein). Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Agent pursuant to this Agreement and the
exercise of any right or remedy by the Agent hereunder, in each case, with
respect to the ABL Priority Collateral (as defined therein) are subject to the
limitations and provisions of the Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement and the terms
and conditions of the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall control.”



--------------------------------------------------------------------------------

Annex II

[FORM OF] REPRESENTATIVE JOINDER AGREEMENT NO. [        ] dated as of
[            ], 201[    ] (the “Representative Joinder Agreement”) to the
INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT dated as of May 22, 2013 (the
“Intercreditor Agreement”), among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Representative with respect to the ABL Credit Agreement, GOLDMAN SACHS BANK USA
(“GS Bank”), as Representative with respect to Term Loan Agreement, J.C. PENNEY
CORPORATION, INC. (the “Borrower”) and each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower and/or one or more of the other Grantors proposes to issue or
incur additional [ABL Secured Obligations] [Term Loan Secured Obligations] and
the Person identified in the signature pages hereto as the “Representative” (the
“Additional Representative”) will serve as the agent, trustee, or other
representative for the holders of such [ABL Secured Obligations] [Term Loan
Secured Obligations]. The [ABL Secured Obligations] [Term Loan Secured
Obligations] are being designated as such by the Borrower in accordance with
Section 10 of the Intercreditor Agreement.

C. Accordingly, the Additional Representative and the Borrower agree as follows,
for the benefit of the Additional Representative, the Borrower and each other
party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
Representative (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a Representative for the holders of the additional [ABL Secured
Obligations] [Term Loan Secured Obligations] (the “Additional Secured Parties”),
(b) agrees, for itself and on behalf of the Additional Secured Parties from time
to time in respect of the additional [ABL Secured Obligations] [Term Loan
Secured Obligations], to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Representative
under the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Additional
Representative. The Additional Representative represents and warrants to each
other Representative and to the Secured Parties that (a) it has full power and
authority to enter into this Representative Joinder Agreement, in its capacity
as the Representative with respect to the additional [ABL Secured Obligations]
[Term Loan Secured Obligations], (b) this Representative Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of this Representative Joinder Agreement and (c) the [ABL Loan Documents]
[Term Loan Secured Obligations] relating to such additional [ABL Secured
Obligations] [Term Loan Secured Obligations] provide that, upon the Additional
Representative’s entry into this Representative Joinder Agreement, the secured
parties in respect of such additional [ABL Secured Obligations] [Term Loan
Secured Obligations] will be subject to and bound by the provisions of the
Intercreditor Agreement.

Section 3. Counterparts. This Representative Joinder Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Representative
Joinder Agreement shall become effective when each other Representative shall
have received a counterpart of this Representative Joinder Agreement that bears
the signature of the Additional Representative. Delivery of an executed
counterpart of a signature page to this Representative Joinder Agreement by
telecopy or electronic image scan transmission (such as



--------------------------------------------------------------------------------

a “pdf” file) shall be effective as delivery of a manually signed counterpart of
this Representative Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS REPRESENTATIVE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Representative Joinder Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 11.7 of the Intercreditor Agreement.

Section 8. Expenses. The Borrower agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Representative
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Representative has duly executed this
Representative Joinder Agreement to the Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF ADDITIONAL REPRESENTATIVE], as REPRESENTATIVE with respect to [NAME OF
AGREEMENT] and holders of the [        ] Secured Obligations thereunder By:    
  Name:   Title:

 

Address for notices:       

attention of:                                                                 

Telecopy:                                                                      



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as Representative with respect to the ABL Credit
Agreement

By:       Name:   Title:

 

GOLDMAN SACHS BANK USA, as Representative with respect to the Term Loan
Agreement

By:       Name:   Title:

 

[EACH OTHER REPRESENTATIVE], as Representative with respect to [the [        ]
Agreement]

By:       Name:   Title:



--------------------------------------------------------------------------------

Annex III

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [        ] dated as of [            ],
201[         ] (the “Grantor Joinder Agreement”) to the INTERCREDITOR AND
COLLATERAL COOPERATION AGREEMENT dated as of May 22, 2013 (the “Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Representative
with respect to the ABL Credit Agreement, GOLDMAN SACHS BANK USA (“GS Bank”), as
Representative with respect to Term Loan Agreement, J.C. PENNEY CORPORATION,
INC. (the “Borrower”), and each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ], a Subsidiary of the Borrower (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure [ABL Secured
Obligations] [and] [Term Loan Secured Obligations] and such Additional Grantor
is not a party to the Intercreditor Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Representatives, the Borrower and each other party to the Intercreditor
Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
Grantor with the same force and effect as if originally named therein as a
Grantor, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Representative
and to the Secured Parties that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Grantor Joinder
Agreement shall become effective when each other Representative shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed counterpart of a
signature page to this Grantor Joinder Agreement by telecopy or electronic image
scan transmission (such as a “pdf” file) shall be effective as delivery of a
manually signed counterpart of this Grantor Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE



--------------------------------------------------------------------------------

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement.

Section 8. The Additional Grantor agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Grantor Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:       Name:   Title:



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as

    Representative with respect to the ABL

    Credit Agreement

By:       Name:   Title:

GOLDMAN SACHS BANK USA, as

    Representative with respect to the Term

    Loan Agreement

By:       Name:   Title:

[EACH OTHER REPRESENTATIVE], as

    Representative with respect to [the [__]

    Agreement]

By:       Name:   Title: